DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 1st, 2021 has been entered. Claims 1, 4, 6, 9 and 12-20 are pending. Claim 1 has been amended, claims 2-3, 5, 7-8 and 10-11 have been canceled and claims 16-20 have been added by the Applicant.
Allowable Subject Matter
Claims 1, 4, 6, 9 and 12-20 are allowed.
Applicant's amendments and arguments filed March 1st, 2021 were fully considered and are convincing.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed pressure switch comprising, a coupling section for coupling an outer circumference of each of the diaphragm, the cap and the stopper with each other to form a diaphragm unit, and a body configured to accommodate the ring-shaped member and the diaphragm unit while clamping an outer circumference section of the diaphragm unit together with the ring-shaped member so that the ring-shaped member comes into pressure contact with the outer circumference section, where the outer circumference section includes at least the coupling section; -2-19P5061USQB\520514.00145\67095022.1Appl. No. 16/744,847Amendment dated February 19, 2021Reply to Office Action of Dec. 11, 2020where a crimped section is provided in one of the first and the second body so as to press an opening edge of the second body in an axial direction of the second body against the outer circumference section of the ring-shaped member, and where the crimped section is located on an imaginary line extending through the coupling section in parallel to the axial direction, and the imaginary line extends through the ring-shaped member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833